 



EXHIBIT 10.2
PIONEER NATURAL RESOURCES COMPANY
SEVERANCE AGREEMENT
     This Severance Agreement (“Agreement”) is entered into, as of August 16,
2005, among Pioneer Natural Resources Company, a Delaware corporation
(“Parent”), Pioneer Natural Resources USA, Inc., a Delaware corporation that is
a wholly-owned subsidiary of Parent (“Employer”) and Scott D. Sheffield
(“Employee”). As used henceforth in this Agreement, the term “Company” shall be
deemed to include Parent and its direct or indirect majority-owned subsidiaries.
Recitals
     Parent and Employer acknowledge that Employee possesses skills and
knowledge instrumental to the successful conduct of the Company’s business.
Parent and Employer are willing to enter into this Agreement with Employee in
order to better ensure themselves of access to the continued services of
Employee.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:
     1. Term. The term of this Agreement shall commence on the date indicated
above (the “Effective Date”) and end on September 30, 2007. Thereafter, on the
date on which the term of this Agreement (as it may be extended from time to
time under this paragraph 1) would otherwise expire, so long as Employee is
still an employee of the Company on such date, such term will be automatically
extended for 12 months, unless Parent shall have provided written notice to
Employee at least 6 months before the date that the term would otherwise expire
that it does not want the term to be extended. Parent may deliver a conditional
notice of non-renewal that will be effective only if Employee does not agree,
within the time period specified by Parent, to any amendment or modification of
this Agreement that Parent shall request be executed as a condition to allowing
the term hereof to be extended. Notwithstanding the foregoing, so long as
Employee is in the employ of the Company on the date on which a Potential Change
in Control occurs, the term of this Agreement shall continue in effect following
such Potential Change in Control until the date on which the term of any
separate agreement between Parent and Employer and Employee relating to the
provision of severance and other benefits after a Change in Control (the “Change
in Control Agreement”) expires; provided, however, that upon the occurrence of
such a Change in Control, this Agreement shall terminate and such Change in
Control Agreement shall govern the rights of Employee to, or obligations of
Parent and Employer to provide, severance and other benefits to Employee.
     2. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
     (a) “Accrued Obligations” shall mean any vested amounts or benefits owing
to Employee under any of the Company’s employee benefit plans and programs in
which Employee has participated, including any compensation previously deferred
by Employee (together with any accrued earnings thereon) and not yet paid.
     (b) “Base Salary” shall mean Employee’s annualized base salary at the rate
in effect at the relevant date or event as reflected in Employer’s regular
payroll records.

- 1 -



--------------------------------------------------------------------------------



 



     (c) “Change in Control” shall mean an event that constitutes a “change in
control” as defined in Parent’s Long-Term Incentive Plan (the “LTIP”), as in
effect on the Effective Date or as subsequently amended from time to time
(except that any amendment to such definition adopted (1) on or within 180 days
prior to a Change in Control or Potential Change in Control or (2) on or after a
Potential Change in Control shall not be applied in determining the definition
of such term under this Agreement unless such amendment is favorable to
Employee).
     (d) “Date of Termination” shall mean
     (1) In the case of a termination for which a Notice of Termination is
required, the date of receipt of such Notice of Termination or, if later, the
date specified therein; and
     (2) In all other cases, the actual date on which Employee’s employment
terminates.
     (e) “Disability” shall mean Employee’s physical or mental impairment or
incapacity of sufficient severity such that
     (1) In the opinion of a qualified physician selected by Parent, after
taking into account all reasonable accommodations that the Company has made or
could make, Employee is unable to continue to perform Employee’s duties and
responsibilities as an employee of the Company; or
     (2) Employee’s condition entitles Employee to long-term disability benefits
under any employee benefit plan maintained by the Company in which Employee
participates.
For purposes of subparagraph (e)(1), Employee agrees to provide such access to
Employee’s medical records and to submit to such physical examinations or
medical tests as, in the opinion of the physician selected by Parent, is
reasonably necessary to make the determination required as to Employee’s ability
to perform Employee’s duties and responsibilities. If such physician is unable
to render an opinion as to Employee’s ability to perform such duties and
responsibilities due to Employee’s failure to provide such access to any of
Employee’s medical records or to submit to any such examination or test (unless,
in the opinion of such physician such failure is a direct result of Employee’s
physical or mental impairment), any failure by Employee to perform Employee’s
duties and responsibilities shall be deemed not to be on account of Employee’s
physical or mental impairment or incapacity.
     (f) “Earned Salary” shall mean the Base Salary earned by Employee, but
unpaid, through Employee’s Date of Termination.
     (g) “Normal Retirement Date” shall mean the date on which Employee attains
age 60.
     (h) “Notice of Termination” shall mean a written notice given by the party
effecting the termination of Employee’s employment which shall

- 2 -



--------------------------------------------------------------------------------



 



     (1) Indicate the specific termination provision in this Agreement relied
upon;
     (2) Set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision so
indicated; and
     (3) If the Date of Termination is other than the date of receipt of such
notice, specify the Date of Termination (which date shall be not more than
30 days after the giving of such notice).
The failure by Employee or Parent or Employer to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of
Termination for Good Reason or Termination for Cause shall not waive any right
of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing such party’s rights hereunder. In the event that a
Potential Change in Control has occurred, any Notice of Termination by Parent or
Employer intended to effect a Termination for Cause must be given with 45 days
of Parent or Employer’s having actual knowledge of the events giving rise to
Termination for Cause.
     (i) “Potential Change in Control” shall mean the occurrence of any of the
following events:
     (1) Any person or group shall have announced publicly an intention to
effect a Change in Control, or commenced any action (such as the commencement of
a tender offer for Parent’s common stock or the solicitation of proxies for the
election of any of Parent’s directors) that, if successful, could reasonably be
expected to result in the occurrence of a Change in Control;
     (2) Parent enters into an agreement the consummation of which would
constitute a Change in Control; or
     (3) Any other event occurs which the Board of Directors of Parent (the
“Board”) declares to be a Potential Change in Control.
     (j) “Separation Payment” shall mean any lump sum payment in excess of
Earned Salary and Accrued Obligations payable to Employee under this Agreement.
     (k) “Termination for Cause” shall mean a termination of Employee’s
employment by the Company following the occurrence of any of the following:
     (1) Employee’s continued failure to substantially perform Employee’s duties
and responsibilities (other than any such failure resulting from Employee’s
physical or mental impairment or incapacity);
     (2) Employee’s engaging in fraud or other misconduct that is injurious to
the Company, monetarily or otherwise;
     (3) Employee’s engaging in insubordination;

- 3 -



--------------------------------------------------------------------------------



 



     (4) Employee’s violation of, or failure to comply with, any material
written policy, guideline, rule or regulation of the Company;
     (5) Employee’s conviction of (or plea of guilty or nolo contendere to a
charge of) any felony, or any crime or misdemeanor involving moral turpitude or
financial misconduct;
     (6) Employee’s failure, following a written request from Parent, reasonably
to cooperate (including, without limitation, the refusal by Employee to be
interviewed or deposed, or to give testimony) in connection with any
investigation or proceeding, whether internal or external (including, without
limitation, by any governmental or quasi-governmental agency) into the business
practices or operations of the Company; or
     (7) A material violation by Employee of the provisions of paragraphs 5 or 6
of this Agreement.
     (l) “Termination for Good Reason” shall mean a termination of Employee’s
employment by Employee due to the occurrence of any of the following, without
the written consent of Employee:
     (1) The assignment to Employee of any duties inconsistent in any material
adverse respect with Employee’s position, authority or responsibilities as of
the Effective Date (or as the same may be enhanced after the Effective Date),
     (2) Any other material adverse change in Employee’s position referenced in
subclause (1), including titles, authority or responsibilities from those in
effect immediately prior to such change, provided, however, that it is
understood that removal of Employee from the position of Chairman of the Board,
shall not, standing alone, be deemed to constitute a basis for a Termination for
Good Reason;
     (3) If Employee is serving as a member of the Board at any time during the
term of this Agreement, any failure of the Company to nominate Employee for
re-election, or any failure of the shareholders to re-elect Employee, as a
member of the Board (other than due to Employee’s death, Disability, Termination
for Cause or voluntary resignation from the Board), regardless of whether any
such failure is susceptible of cure; or
     (4) Any failure by the Company, other than an insubstantial or inadvertent
failure remedied by the Company promptly after receipt of notice thereof given
by Employee, to provide Employee with Base Salary at the level payable to
Employee on the Effective Date or, if more favorable to Employee, at the highest
rate made available to Employee at any time thereafter.
     3. Termination of Employment, Relocation.
     (a) Right to Terminate. Nothing in this Agreement shall be construed in any
way to limit the right of the Company to terminate Employee’s employment, with
or without cause, or for Employee to terminate Employee’s employment with the
Company, with or without reason; provided, however, that the Company and
Employee must

- 4 -



--------------------------------------------------------------------------------



 



nonetheless comply with any duty or obligation such party has at law or under
any agreement (including paragraphs 5 and 6 of this Agreement) between the
parties.
     (b) Termination due to Death or Disability. Employee’s employment with the
Company shall be terminated upon Employee’s death. By written notice to the
other party, either the Company or Employee may terminate Employee’s employment
due to Disability.
     (c) Relocation. Nothing in this Agreement shall be construed in any way to
limit the right of the Company to require Employee to perform Employee’s
services on behalf of the Company at a different location or locations than the
one at which Employee was performing Employee’s services immediately prior to
the date hereof, or to require the Company to pay or provide any benefits to
Employee on account of such relocation, other than to the extent benefits would
be payable to Employee under the Company’s applicable relocation policy as in
effect at the relevant time.
     4. Amounts Payable Upon Termination of Employment. The following provisions
shall apply to any termination of Employee’s employment:
     (a) Death, Disability or Normal Retirement. In the event that Employee’s
employment terminates due to Employee’s death or Disability (regardless of
whether such Disability termination is initiated by Employee or the Company), or
due to the voluntary retirement by Employee (which is not a Termination for Good
Reason) at or after attaining Employee’s Normal Retirement Date, Parent or
Employer shall pay Employee (or, if applicable, Employee’s beneficiaries or
legal representative(s)):
     (1) The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination;
     (2) The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice; and
     (3) A Separation Payment in an amount equal to Employee’s Base Salary,
which shall be paid, in all cases other than voluntary retirement on or after
Normal Retirement Date, within 10 days following Employee’s Date of Termination,
and, in the case of voluntary retirement on or after Normal Retirement Date,
6 months and 1 day after Employee’s Date of Termination.
     (b) Cause and Voluntary Termination. If Employee’s employment is terminated
by the Company in a Termination for Cause or voluntarily by Employee (other than
in a Termination for Good Reason or at or after Normal Retirement Date), Parent
or Employer shall pay Employee
     (1) The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination; and
     (2) The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice.
     (c) Termination for Good Reason or Not for Cause. If Employee terminates
Employee’s employment in a Termination for Good Reason, or the Company
terminates

- 5 -



--------------------------------------------------------------------------------



 



Employee’s employment for any reason other than those described in paragraphs
4(a) and (b) above, Parent or Employer shall pay or shall provide to Employee
the following benefits and compensation:
     (1) The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination;
     (2) The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice;
     (3) A Separation Payment, as soon as practicable (but not more than
10 days) following the expiration of the revocation period stated in the General
Release Agreement described in subparagraph 4(d) below, in an amount equal to
the sum of
     (i) 3 times Employee’s Base Salary;
     (ii) The product of (A) the monthly amount that, on the Date of
Termination, Employee would be required to pay to continue coverage under the
Employer’s group health plan(s) (as defined by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for Employee and Employee’s eligible
dependents, if any, covered thereunder immediately prior to the Date of
Termination and (B) 36; provided, however, that, if Employee is covered under
group health plan(s) not subject to COBRA, instead of including this amount as
part of the Separation Payment, the Company shall either, at its election,
provide Employee and Employee’s covered dependents continued coverage under such
medical plan, at its expense, for a number of months equal to the number
specified in this subparagraph (c)(3)(ii)(B) or include in the Separation
Payment an amount equal to the value of such continued coverage. For the
avoidance of doubt, such payment shall not in any way alter, modify or affect
Employee’s right to (and the conditions upon which, and the period during which,
Employee may elect to) continue coverage for Employee and Employee’s eligible
dependents under COBRA ; and
     (iii) If the termination of employment is by the Company and if the Date of
Termination is less than 30 days after the date Notice of Termination is given,
an amount equal to 1/12 (one twelfth) of Employee’s Base Salary, which amount
shall be paid in cash on the Date of Termination; and
     (4) Full vesting, as of the Date of Termination, of all of the grants
(other than stock options granted on or before the date hereof which would not
have become vested upon such a termination under the terms thereof in effect
immediately prior to the date of this Agreement) made to Employee under the LTIP
which are outstanding on the Date of Termination.
     (d) Separation Payment Contingent on Release. Any Separation Payment
payable to Employee under subparagraph 4(c) shall be subject to, and contingent
upon, Employee’s execution and non-revocation of a General Release Agreement in
favor of

- 6 -



--------------------------------------------------------------------------------



 



 the Company in substantially the form and substance as the one attached hereto
as Schedule A.
     5. Nonpublic Information.
     (a) Acknowledgement of Access. Employee hereby acknowledges that, in
connection with Employee’s employment with the Company, Employee has received,
and will continue to receive, various information regarding the Company and its
business, operations and affairs. All such information, to the extent not
publicly available other than as a result of a disclosure by Employee in
violation of this Agreement, is referred to herein as the “Nonpublic
Information.”
     (b) Agreement to Keep Confidential. Employee hereby agrees that, from and
after the Effective Date and continuing until 3 years following the Employee’s
Date of Termination, Employee will keep all Nonpublic Information confidential
and will not, without the prior written consent of the Board or the President of
Parent, disclose any Nonpublic Information in any manner whatsoever or use any
Nonpublic Information other than in connection with the performance of
Employee’s services to the Company; provided, however, that the provisions of
this subparagraph shall not prevent Employee from
     (1) Disclosing any Nonpublic Information to any other employee of the
Company or to any representative or agent of the Company (such as an independent
accountant, engineer, attorney or financial advisor) when such disclosure is
reasonably necessary or appropriate (in Employee’s judgment) in connection with
the performance by Employee of Employee’s duties and responsibilities;
     (2) Disclosing any Nonpublic Information as required by applicable law,
rule, regulation or legal process (but only after compliance with the provisions
of subparagraph (c) of this paragraph); and
     (3) Disclosing any information about this Agreement and Employee’s other
compensation arrangement to Employee’s spouse, financial advisors or attorneys,
or to enforce any of Employee’s rights under this Agreement.
     (c) Commitment to Seek Protective Order. If Employee is requested pursuant
to, or required by, applicable law, rule, regulation or legal process to
disclose any Nonpublic Information, Employee will notify Parent promptly so that
the Company may seek a protective order or other appropriate remedy or, in
Parent’s sole discretion, waive compliance with the terms of this subparagraph,
and Employee will fully cooperate in any attempt by the Company to obtain any
such protective order or other remedy. If no such protective order or other
remedy is obtained, or if Parent waives compliance with the terms of this
subparagraph, Employee will furnish or disclose only that portion of the
Nonpublic Information as is legally required and will exercise all reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Nonpublic Information that is so disclosed.

- 7 -



--------------------------------------------------------------------------------



 



     6. Non-Solicitation and Non-Interference.
     (a) Non-Solicitation of Employees. During the period of Employee’s
employment with the Company (the “Employment Period”) and during the 2 year
period following Employee’s Date of Termination (the “Restriction Period”),
Employee shall not directly or indirectly induce any employee of the Company to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ or offer employment to any person who is or was employed by the Company
unless such person shall have ceased to be employed by the Company for a period
of at least 6 months.
     (b) Non-Interference with Business Relationships. During the Employment
Period and the Restriction Period, Employee shall not directly or indirectly
take any actions which can reasonably be expected to, or are intended to,
disrupt or interfere with in any significant way any existing relationship that
the Company has with any third party.
     (c) No Disparaging Comments. Except to the extent otherwise required or
compelled at law or under subpoena, during the Employment Period and the
Restriction Period, Employee shall refrain from making any public derogatory or
disparaging comment concerning the Company or any of the current or former
officers, directors or employees of the Company. Notwithstanding the immediately
preceding sentence, nothing herein shall be construed to preclude Employee from
enforcing any rights or claims Employee may have against the Company (or to
defend against any claims by the Company) arising under this Agreement.
     (d) Company Property. Promptly following Employee’s Date of Termination,
Employee shall return to the Company all property of the Company, and all copies
thereof in Employee’s possession or under Employee’s control.
     7. Miscellaneous Provisions.
     (a) No Mitigation, No Offset. Employee shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise, and the amount of any payment provided for in this
Agreement shall not be reduced by any compensation earned by Employee as the
result of employment by another employer after the Date of Termination or
otherwise. Except as provided in subparagraph 4(d), Parent’s or Employer’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against Employee or others whether by
reason of the subsequent employment of Employee or otherwise.
     (b) Arbitration. Except to the extent provided in paragraph 7(d), any
dispute or controversy arising under or in connection with this Agreement shall
be resolved by binding arbitration. The arbitration shall be held in Dallas,
Texas and except to the extent inconsistent with this Agreement, shall be
conducted in accordance with the Expedited Employment Arbitration Rules of the
American Arbitration Association then in effect at the time of the arbitration,
and otherwise in accordance with principles which would be applied by a court of
law or equity. The arbitrator shall be acceptable to both Parent and Employee.
If the parties cannot agree on an acceptable arbitrator, the

- 8 -



--------------------------------------------------------------------------------



 



dispute shall be heard by a panel of three arbitrators, one appointed by each of
the parties and the third appointed by the other two arbitrators. The arbitrator
may award pre-judgment interest on any amount found to be due under this
Agreement at a rate not in excess of the rate that would be payable with respect
to judgments rendered in a Texas state court.
     (c) Attorney Fees. All legal fees and other costs incurred by Employee in
connection with the resolution of any dispute or controversy under or in
connection with this Agreement shall be reimbursed by the Company to Employee if
such dispute or controversy is resolved in favor of Employee. The Company shall
be responsible for, and shall pay, all legal fees and other costs incurred by
the Company in connection with the resolution of any dispute or controversy
under or in connection with this Agreement, regardless of whether such dispute
or controversy is resolved in favor of the Company or Employee.
     (d) Equitable Relief Available. Employee acknowledges that remedies at law
may be inadequate to protect the Company against any actual or threatened breach
by Employee of the provisions of paragraphs 5 or 6. Accordingly, without
prejudice to any other rights or remedies otherwise available to the Company,
Employee agrees that the Company shall have the right to equitable and
injunctive relief (without requirement to post any bond) to prevent any breach
of the provisions of paragraphs 5 or 6 (without any requirement to post any
bond), as well as to such damages or other relief as may be available to the
Company by reason of any such breach that does occur.
     (e) Not A Contract of Employment. Employee acknowledges that that this
Agreement is not an “employment agreement” or “employment contract” (written or
otherwise), as either term is used or defined in, or contemplated by or under

  (1)   Parent’s LTIP;     (2)   Any other plan or agreement to which the
Company is a party; or     (3)   Applicable statutory, common or case law.

     (f) Notices. Any Notice of Termination or other communication called for by
the terms of this Agreement shall be in writing and either delivered personally
or by registered or certified mail (postage prepaid and return receipt
requested) and shall be deemed given when received at the following addresses
(or at such other address for a party as shall be specified by like notice):
     (1) If to Parent, Employer or the Company, 5205 North O’Connor Boulevard,
Suite 900, Irving, Texas 75039, Attention: General Counsel;
     (2) If to Employee, the address of Employee set forth below Employee’s
signature on the signature page of this Agreement.
     (g) Assignment. Employer may assign its duties and obligations hereunder to
any other direct or indirect, majority-owned subsidiary of Parent, but shall
remain secondarily liable for the performance of this Agreement by Parent and/or
any such assignee. Except pursuant to the immediately preceding sentence or an
assumption by a successor described in subparagraph (h) of this paragraph, the
rights and obligations

- 9 -



--------------------------------------------------------------------------------



 



of Parent and Employer pursuant to this Agreement may not be assigned, in whole
or in part, by Parent or Employer to any other person or entity without the
express written consent of Employee. The rights and obligations of Employee
pursuant to this Agreement may not be assigned, in whole or in part, by Employee
to any other person or entity without the express written consent of the Board.
     (h) Successors. Parent shall require any successor (whether direct or
indirect) to all or substantially all of the business or assets of Parent
(whether by purchase of securities, merger, consolidation, sale of assets or
otherwise), to expressly assume and agree to perform the obligations to be
performed by the Company under this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. This Agreement shall be binding on, and shall inure to the benefit
of, Parent, Employer, the Company, Employee and their respective successors,
permitted assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees, as applicable.
     (i) Amendments and Waivers. No provision of this Agreement may be amended
or otherwise modified, and no right of any party to this Agreement may be
waived, unless such amendment, modification or waiver is agreed to in a written
instrument signed by Employee and Company. No waiver by either party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by the other party hereto shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
     (j) Complete Agreement. This Agreement replaces and supersedes all prior
agreements, including, but not limited to, the Severance Agreement between
Parent and Employee, as in effect immediately prior to the date hereof, among
the parties with respect to payments to be made to Employee upon the termination
of Employee’s employment prior to a Change in Control, and the provisions of
this Agreement constitute the complete understanding and agreement among the
parties with respect to such subject matter. Nothing in this subparagraph (j) is
intended to, or shall be construed to (1) supercede the Change in Control
Agreement or (2) limit Employee’s rights under the LTIP or any other Company
plan, program, policy or practice (other than any plan, program, policy or
practice primarily providing severance or other termination benefits) generally
applicable to similarly situated employees.
     (k) Governing Law. THIS AGREEMENT IS BEING MADE AND EXECUTED IN, AND IS
INTENDED TO BE PERFORMED IN, THE STATE OF TEXAS AND SHALL BE GOVERNED,
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF TEXAS.
     (l) Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.
     (m) Construction. The captions of the paragraphs, subparagraphs and
sections of this Agreement have been inserted as a matter of convenience of
reference only and shall not affect the meaning or construction of any of the
terms or provisions of this Agreement. Unless otherwise specified, references in
this Agreement to a “paragraph,” “subparagraph,” “section,” “subsection” or
“schedule” shall be considered to be references to the appropriate paragraph,
subparagraph, section, subsection or

- 10 -



--------------------------------------------------------------------------------



 



schedule, respectively, of this Agreement. As used in this Agreement, the term
“including” shall mean “including, but not limited to.”
     (n) Validity and Severability. If any term or provision of this Agreement
is held to be illegal, invalid or unenforceable under the present or future laws
effective during the term of this Agreement, (1) such term or provision shall be
fully severable, (2) this Agreement shall be construed and enforced as if such
term or provision had never comprised a part of this Agreement and (3) the
remaining terms and provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable term
or provision or by its severance from this Agreement. Furthermore, in lieu of
such illegal, invalid or unenforceable term or provision, there shall be added
automatically as a part of this Agreement, a term or provision as similar to
such illegal, invalid or unenforceable term or provision as may be possible and
be legal, valid and enforceable.
     (o) Survival. Notwithstanding anything else in this Agreement to the
contrary, paragraphs 5, 6 and 7, and, to the extent that any of Parent’s and
Employer’s obligations thereunder have not theretofore been satisfied, paragraph
4 of this Agreement shall survive the termination hereof.
     (p) Joint and Several Liability. Parent and Employer (or any assignee of
Employer pursuant to paragraph 7(g)) shall each be jointly and severally liable
to Employee hereunder with regard to any obligation imposed by the terms hereof
on Parent or Employer.
(SIGNATURE PAGE ATTACHED)

- 11 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement to be
effective as of the Effective Date.

              PIONEER NATURAL RESOURCES COMPANY
 
       
 
  By:   /s/ Mark S. Berg
 
       
 
  Name:
Title:   Mark S. Berg
Executive Vice President
 
            PIONEER NATURAL RESOURCES USA, INC.
 
       
 
  By:   /s/ Mark S. Berg
 
       
 
  Name:
Title:   Mark S. Berg
Executive Vice President
 
            EMPLOYEE:
 
            /s/ Scott D. Sheffield      
 
            Address:
 
            5205 North O’Connor Blvd.
    Suite 900
    Irving, Texas 75039-3746

- 12 -



--------------------------------------------------------------------------------



 



Schedule A
GENERAL RELEASE AGREEMENT
NOTICE: You should thoroughly review and understand the effect of this General
Release Agreement (“Release”) before signing it, and you are advised to discuss
this document with your attorney. In accordance with the requirements of the
Older Workers Benefit Protection Act (“OWBPA”), you are allowed at least
[number] days from the date of your receipt of this document to consider the
offer made to you and to return an executed copy of this Release to the Vice
President Administration. Additionally, after you have executed this Release,
you have seven (7) days to reconsider and revoke your agreement.
GENERAL RELEASE: In consideration of my acceptance of the payments and benefits
offered to me under the Pioneer Natural Resources Company Severance Agreement
effective [date][, as amended,] (the “Agreement”), I hereby release and
discharge Pioneer Natural Resources Company (the “Company”) and its subsidiaries
and affiliates, and the officers, directors, employees, agents, predecessors,
successors, and assigns of such entities (collectively the “Released Parties)
from any and all claims, liabilities, demands, and causes of action, known or
unknown, fixed or contingent, which I have or claim against any of them as a
result of my employment the termination of my employment or any other act or
omission relating to any matter arising on or before the date I sign this
Release, including but not limited to claims arising under federal, state, or
local laws prohibiting employment discrimination, including, but not limited to,
the Age Discrimination in Employment Act, and including, but not limited to,
claims arising out of any legal restrictions, contractual or otherwise, on the
Company’s right to terminate the employment of its employees (any and all
“Potential Claims”), and I do hereby agree not to file a lawsuit, arbitral
proceeding or other legal action to assert such Potential Claims. I acknowledge
and agree that the Released Parties may recover from me any loss, including
attorney’s fees and costs of defending against any such legal action, that they
may suffer arising out of my breach of this Release.
I understand that this Release is final and binding, and I agree not to
challenge its enforceability other than as permitted by applicable laws. If I do
challenge the enforceability of this Release other than with respect to claims
of age discrimination, I agree initially to tender to the Company an amount
equivalent to the payment and benefits I received pursuant to the Agreement, and
invite the Company to retain such amount and agree with me to cancel this
Release. In the event the Company accepts this offer, the Company shall retain
such amount and this Release will be void. In the event the Company does not
accept such offer, the Company shall so notify me, and shall place such amount
in an interest-bearing escrow account pending the resolution of any dispute as
to whether this Release shall be set aside and/or otherwise be rendered
unenforceable. If I am successful in challenging the enforceability of this
Release as to age discrimination claims, then, to the extent permitted by law,
any damages I may recover for those claims will be offset by any payments and
benefits made to me under the Agreement.
I acknowledge and agree that the Company has no legal obligation to provide the
payments and/or benefits offered to me under the Agreement, except in exchange
for this Release, and my acceptance of such payments and benefits constitutes my
agreement to all terms and conditions set forth in this Release.
I acknowledge and agree that, except to the extent otherwise provided in the
Agreement or prohibited by law (for example by the OWBPA with respect to claims
of age discrimination), this Release constitutes a waiver of any and all
Potential Claims that I have or may have against the Released Parties. I further
acknowledge and agree that this Release has no effect on any obligations I have
assumed under the Agreement with respect to confidentiality, non-solicitation,
non-interference and other such matters and that any such obligations shall
survive my execution of this Release in accordance with the terms of the
Agreement.
I acknowledge that I have [number] days to consider this Release before
executing it, although I may execute it any time during this [number] day period
(but not before my last day of employment), that I may revoke this Release
within 7 days after I execute it by written notice to the Company’s Vice
President of Administration and that this Release will not become effective or
enforceable, and the payments and benefits offered under the Agreement will not
be made or provided, until expiration of this 7 day period without my
revocation.
I have carefully read and fully understand all of the provisions of this
Release. I further acknowledge that entering into this General Release Agreement
is knowing and voluntary on my part, that I have had a reasonable time to
deliberate regarding its terms, and that I have had the right to consult with an
attorney prior to executing this Release if I so desired.

               
Date signed:
  Signature of [employee]    
 
             
Date signed:
  Witness    

 



--------------------------------------------------------------------------------



 



Schedule I
1. The Company entered into a Severance Agreement with Timothy L. Dove which
varied from Exhibit 10.2 in the following respects:
a. The definition of “Termination for Good Reason” does not include the failure
of the Company or its shareholders to nominate and re-elect the employee as a
member of the Board of Directors of the Company.
b. The Separation Payment due under Section 4(c)(3) consists of (i) 2.5 times
the employee’s base salary, (ii) an amount equal to 30 months of medical
premiums and (iii) an amount equal to 1/12 of the employee’s base salary if the
date of termination is less than 30 days following the notice of termination and
the employee’s employment is terminated by the Company .
2. The Company entered into Severance Agreements with each of A.R. Alameddine,
Mark S. Berg, Chris J. Cheatwood, Richard P. Dealy, Darin G. Holderness and
Danny L. Kellum, which varied from Exhibit 10.2 in the following respects:
a. The definition of “Termination for Good Reason” in Section 2(n) was modified
to provide, in its entirety, the following:
“Termination for Good Reason” shall mean a termination of Employee’s employment
by Employee within 30 days after
(1) the earlier of receipt by Employee of (i) written notice of an Excessive
Salary Reduction and (ii) Employee’s first paycheck that reflects an Excessive
Salary Reduction; or
(2) if Employee is an officer of Parent or Employer, the demotion of Employee to
either a non-officer position or an officer position with such entity that is
junior to the officer position held by Employee immediately prior to such
demotion.
b. The Separation Payment due under Section 4(c)(3) consists of (i) 1 times the
employee’s base salary, (ii) an amount equal to 18 months of medical premiums
and (iii) an amount equal to 1/12 of the employee’s base salary if the date of
termination is less than 30 days following the notice of termination and the
employee’s employment is terminated by the Company.
c. Section 4(c)(4) was modified to provide, in its entirety, the following:
Any additional rights that may be afforded to Employee in accordance with the
terms of the LTIP with respect to awards made to Employee thereunder which are
not vested as of such Date of Termination.

 